EXHIBIT 10.2
 
TRANSFER AGREEMENT
 
This Transfer Agreement (this “Agreement”) is made and entered into effective as
of April 28, 2011 by and between Heller Financial, Inc., a Delaware corporation
(“Assignor”), and JUHL WIND, INC., a Delaware corporation (“Assignee”).
 
WHEREAS Assignor is a party to that certain Amended and Restated Limited
Liability Company Agreement of Woodstock Hills LLC, a Delaware limited liability
company (the “Company”), dated July 19, 1999, as amended from time to time (the
“LLC Agreement”); and
 
WHEREAS pursuant to that certain Sale Agreement dated April 28, 2011 (the “Sale
Agreement”) by and between Assignor and Assignee, Assignor has agreed to sell
and transfer to Assignee all of Assignor’s right, title, and interest in and to
its Interest (as defined in the Sale Agreement) in the Company.
 
NOW THEREFORE in consideration of the promises and the respective undertakings
of the parties hereto hereinafter set forth, and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, the
parties hereto hereby agree as follows:
 
1.           Assignment of the Interest.  Pursuant to the terms of the Sale
Agreement, Assignor does hereby sell and transfer on an “as-is” basis, to
Assignee all of Assignor’s right, title, and interest in and to the
Interest.  Assignor does hereby withdraw as a Member (as defined in the LLC
Agreement) of the Company and shall retain no further rights other than the
Seller-Retained Rights (as defined in the Sale Agreement).
 
2.           Assumption of the Interest.  Assignee hereby accepts the assignment
to it set forth in Section 1 above, hereby assumes all of the obligations of
Assignor relating to the Interest and hereby agrees to be bound by the terms,
covenants and obligations of the LLC Agreement.
 
3.           Further Documents. The parties hereto agree to execute such further
documents and take such actions as may be reasonably required to further
evidence, confirm and effectuate the transfer of ownership of the Interest.
 
4.           Binding Effect.  This Agreement shall be binding upon, and inure to
the benefit of, the parties hereto and their respective successors and permitted
assigns.
 
5.           Governing Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without regard to the
principles of conflicts of laws thereof.
 
6.           Counterparts; Facsimile Signatures.  This Agreement may be executed
in more than one counterpart, including by facsimile signature, each of which
shall be deemed an original, but all of which collectively will constitute one
and the same instrument.
 
[SIGNATURE PAGE FOLLOWS]
 
 
 

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties hereto have entered into this Agreement as of
and on the date first written above.
 
ASSIGNEE:
 

JUHL WIND, INC.       By
 /s/ John Mitola 
  Name: John Mitola   Title: President  



 
ASSIGNOR:
 

Heller Financial, Inc.       By
/s/Jerry Polacek 
  Name: Jerry Polacek   Title: Vice President  



 


 